Case 1:19-cv-02818-DDD-KLM Document 153 Filed 12/23/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-02818-DDD-KLM

   CAROL NICHOLS, on behalf of herself and similarly situated employees,

          Plaintiff,

   v.

   DENVER HEALTH AND HOSPITAL AUTHORITY,

        Defendant.
   _____________________________________________________________________

           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
   _____________________________________________________________________
   ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          This matter is before the Court on Plaintiff’s Motion and Corrected Application for

   Leave to Proceed In Forma Pauperis [#117]1 (the “Motion”). Defendant filed a Response

   [#135] in partial opposition to the Motion [#117], and Plaintiff filed a Reply [#145]. The

   Motion [#117] has been referred to the undersigned for resolution. See [#118]. Based on

   the following, the Court RECOMMENDS that the Motion [#117] be DENIED.2

          An application to proceed in forma pauperis (“IFP”) is governed by 28 U.S.C. § 1915.

   This section provides, in pertinent part:

          (a) (1) Subject to subsection (b), any court of the Untied States may


          1
             “[#117]” is an example of the convention the Court uses to identify the docket number
   assigned to a specific paper by the Court’s case management and electronic case filing system
   (CM/ECF). This convention is used throughout this Recommendation.
          2
             Pursuant to D.C.COLO.LCivR 72.1(b)(5), “[a] magistrate judge may . . . make
   determinations and enter appropriate orders under 28 U.S.C. § 1915, except to enter an order
   denying a request to proceed in forma pauperis . . . .” Accordingly, the undersigned issues a
   Recommendation here.

                                                 -1-
Case 1:19-cv-02818-DDD-KLM Document 153 Filed 12/23/20 USDC Colorado Page 2 of 7




          authorize the commencement, prosecution or defense of any suit, action or
          proceeding, civil or criminal, or appeal therein, without prepayment of fees or
          security therefor, by a person who submits an affidavit that includes a
          statement of all assets such prisoner possesses that the person is unable to
          pay such fees or give security therefor. . . .

   28 U.S.C. § 1915. Plaintiff here is not a “prisoner” as defined in this section, but the Tenth

   Circuit Court of Appeals has made clear that “[s]ection 1915(a) applies to all persons

   applying for IFP status, and not just to prisoners.” Lister v. Dep’t of Treasury, 408 F.3d

   1309, 1312 (10th Cir. 2005); see also Salgado–Toribio v. Holder, 713 F.3d 1267, 1270

   (10th Cir. 2013). “In order to succeed on a motion to proceed IFP, the movant must show

   a financial inability to pay the required filing fees, as well as the existence of a reasoned,

   nonfrivolous argument on the law and facts in support of the issues raised in the action.”

   Lister, 408 F.3d at 1312-13 (citation omitted).

          The Tenth Circuit has stated that proceeding IFP in a civil case “is a privilege, not

   a right—fundamental or otherwise.” White v. Colorado, 157 F.3d 1226, 1233 (10th Cir.

   1998). The decision to grant or deny IFP status lies within the “wide discretion” of the

   Court. Cabrera v. Horgas, 173 F.3d 863, 863 (10th Cir. 1999) (citations omitted). The

   Court evaluates “an application to proceed [IFP] . . . in light of the applicant’s present

   financial status.” Scherer v. Kansas, 263 F. App’x 667, 669 (10th Cir. 2008). Among the

   factors a court may consider in making this determination are “the nature of the mandatory

   and discretionary demands on the applicant’s financial resources,” Brewer v. City of

   Overland Park Police Dep’t, 24 F. App’x 977, 979 (10th Cir. 2002), and the degree to which

   the plaintiff’s monthly income exceeds her monthly obligations, Scherer, 263 F. App’x at

   669.

          Before turning to the specifics of Plaintiff’s financial information, the Court provides

                                                -2-
Case 1:19-cv-02818-DDD-KLM Document 153 Filed 12/23/20 USDC Colorado Page 3 of 7




   several examples of cases in which IFP status has been determined to be inappropriate.

   In Bateman v. Nexstar Media Group, Inc., No. 2:18-cv-00815-DBB, 2020 WL 6927287, at

   *1 (D. Utah Nov. 5, 2020), a Magistrate Judge found that the plaintiff had not demonstrated

   a financial inability to pay filing fees based on the financial information he had provided to

   the court:

          Mr. Bateman has a monthly income of $1,327.70 and does not identify any
          dependents. Mr. Bateman has approximately $185 in a bank account and
          his asset list includes a 2010 Volkswagen Jetta which he values at $2,000.
          Mr. Bateman’s monthly expenses, including rent, telephone, utilities, cable,
          insurance, and credit card payments, total $827.71. Plaintiff allocates
          remaining funds to miscellaneous “domestic expenses” without indicating
          costs. Mr. Bateman paid his filing fee in this case before without complaint
          and his application fails to explain what, if any, changes in circumstance
          occurred to render him unable to pay the filing fee now. Overall, the court
          finds that Mr. Bateman is not indigent and is capable of paying the fees and
          costs associated with his appeal without undue financial hardship.

   (internal footnote omitted). In Brewer v. City of Overland Park Police Department, 24 F.

   App’x at 979, the Tenth Circuit held that the plaintiff, whose “monthly income exceed[ed]

   his monthly expenses by a few hundred dollars” according to his self-provided financial

   information, appeared to have sufficient income to pay filing fees, and thus was not entitled

   to IFP status. In Westgate v. Astrue, No. 08-4136-JAR, 2008 WL 5110906 at *1 (D. Kan.

   Dec. 2, 2008), the court denied a motion to proceed IFP where “total monthly income from

   all sources exceed[ed] [the plaintiff’s] monthly expenses by $364.00,” meaning that the

   plaintiff “would be able to pay the filing fee in th[e] case by using his discretionary income

   from one month.”

          Here, Plaintiff states that, on average, she has received $3,818.00 per month over

   the past twelve months, and the income expected for December 2020 specifically is



                                                -3-
Case 1:19-cv-02818-DDD-KLM Document 153 Filed 12/23/20 USDC Colorado Page 4 of 7




   $5,758.00. Financial Affidavit [#117-1] at 1-2.3 Her gross monthly pay from January 2017

   to June 2019 was $7,206.00. Id. at 2. At the time of the filing of the Motion [#117], she had

   $4,208.00 in her bank accounts. Id. She has no assets such as a home or a motor

   vehicle. Id. at 3. She has two dependents, her two minor grandchildren. Id. Her monthly

   expenses total $3,593.00. Id. at 4-5. Plaintiff notes that her attorney has defrayed her

   legal expenses and that an online GoFundMe account was started to help with litigation

   costs but had to be used for basic living expenses incurred prior to the start of her long-

   term disability income. Id. at 6.

          Based on the information provided, the Court cannot find that Plaintiff meets the

   threshold for IFP status. First, Plaintiff’s average income over the past twelve months is

   $225 greater than her mandatory and discretionary monthly expenses. See Brewer, 24 F.

   App’x at 979; Westgate, 2008 WL 5110906 at *1. Second, Plaintiff previously paid the filing

   fee in this case without seeking leave to proceed IFP, and she has not explained how her

   circumstances have changed since that time. See Bateman, 2020 WL 6927287, at *1.

   Third, Plaintiff’s income appears to have increased since the filing of this lawsuit rather than

   decreased. See [#117-1] at 6 (discussing the start of her long-term disability benefits), 1-2

   (showing that her expected income in December 2020 is $5758.00 compared to an average

   monthly income over the previous twelve months of $3,818.00). The latest increase in

   Plaintiff’s income would give her approximately $2,165.00 of income per month over the




          3
            The Court notes that Plaintiff was permitted to filed a corrected financial affidavit after
   observing some apparent discrepancies in the original affidavit. Minute Order [#115].

                                                   -4-
Case 1:19-cv-02818-DDD-KLM Document 153 Filed 12/23/20 USDC Colorado Page 5 of 7




   stated amount of her monthly expenses, at least for the month of December 2020.4

          In addition, the Court notes that IFP status primarily confers two financial benefits

   on a litigant: (1) the ability to proceed without paying filing fees, see 28 U.S.C. § 1915(a);

   and (2) service of the summons and complaint by the United States Marshals Service, see

   28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).5 Both of these steps in the litigation process

   have long since been completed in this case. IFP status does not permit a litigant to avoid

   other fees. See, e.g., Hooper v. Tulsa Cnty. Sheriff Dep’t, 113 F.3d 1246 (Table), 1997 WL

   295424, at *2 (10th Cir. 1997) (holding that the plaintiff’s IFP status did not permit the court

   to order payment of witness fees or deposition expenses).

              Plaintiff argues that “the Magistrate Judge’s propensity6 to appoint private special

   masters prejudices employment discrimination plaintiffs who cannot afford their fees,

   necessitating that Plaintiff proceed in forma pauperis.”7 Reply [#145] at 2. Plaintiff’s

   request to proceed IFP has come thirteen months after the filing of this lawsuit, three

          4
            There is no indication whether this is expected to be a permanent or a temporary increase
   in her monthly income.
          5
              IFP status also gives a court the discretion to direct the government to pay expenses
   relating to: “(1) printing the record on appeal in any civil or criminal case . . . ; (2) preparing a
   transcript of proceedings before a [United States magistrate judge] in any civil or criminal case . .
   . ; and (3) printing the record on appeal . . .” 28 U.S.C. § 1915(c). However, none of these
   circumstances appear to be at issue at this time.
          6
             Plaintiff’s use of the word “propensity” is inaccurate and more evidence of Plaintiff’s
   counsel’s continuing efforts to insult and demean the Court. In my more than 13 years’ service as
   a Magistrate Judge, I have handled well more than 5,000 civil cases. I have appointed Special
   Masters for discovery in seven cases, including Plaintiff’s.
          7
             The Court notes that, although Plaintiff partially objected to the appointment of a special
   master in response to the Court’s Notice [#60] of proposed appointment of a special master, see
   Objections [#66], Plaintiff did not file an objection with the District Judge to the undersigned’s Order
   [#74] referring this case to a special master to resolve discovery disputes. See Fed. R. Civ. P.
   72(a) (providing, in part: “A party may serve and file objections to [a pretrial] order within 14 days
   after being served with a copy.”).

                                                     -5-
Case 1:19-cv-02818-DDD-KLM Document 153 Filed 12/23/20 USDC Colorado Page 6 of 7




   months after appointment of a Special Master to handle discovery disputes, and two

   months after the Special Master first split her fees between Defendant, Plaintiff, and

   Plaintiff’s counsel.8 See [#86] at 24-25. The Court is aware of no authority—and Plaintiff

   has provided none—which would require the Court to adjust the Special Master’s fees or

   to alter who pays those fees based on Plaintiff’s IFP status, especially where, as here, the

   request for IFP status was filed only after those fees were imposed. Fed. R. Civ. P.

   53(g)(3) directs the Court to allocate payment of the Special Master’s fees “among the

   parties after considering the nature and amount of the controversy, the parties’ means, and

   the extent to which any party is more responsible than other parties for the reference to a

   master.”    The allocation of the Special Master’s fees is an issue which has been

   independently discussed by the Special Master, by the undersigned, and by the District

   Judge in several orders. See, e.g., Orders [#86, #111, #127]. Indeed, all three explicitly

   discussed Plaintiff’s presumed indigence, even in the absence of a motion seeking IFP

   status. See Order [#86] at 14; Order [#111] at 5; Order [#127] at 6-7. In short, the Court

   is aware of no legal authority permitting the Court to consider whether Plaintiff should be

   permitted to proceed IFP due to the imposition of Special Master’s fees.

          Based on the foregoing,

          IT IS HEREBY RECOMMENDED that the Motion [#117] be DENIED.

          IT IS HEREBY ORDERED that, pursuant to Fed. R. Civ. P. 72, the parties shall have

   fourteen (14) days after service of this Recommendation to serve and file any written



          8
            The Court notes that some of the Special Master’s fees were imposed directly on Plaintiff’s
   counsel, and the required payment of such fees is not impacted based on the outcome of this
   Motion [#117]. See Order [#86] at 24-25.

                                                   -6-
Case 1:19-cv-02818-DDD-KLM Document 153 Filed 12/23/20 USDC Colorado Page 7 of 7




   objections in order to obtain reconsideration by the District Judge to whom this case is

   assigned. A party’s failure to serve and file specific, written objections waives de novo

   review of the Recommendation by the District Judge, Fed. R. Civ. P. 72(b); Thomas v. Arn,

   474 U.S. 140, 147-48 (1985), and also waives appellate review of both factual and legal

   questions. Makin v. Colo. Dep’t of Corr., 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.

   Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).              A party’s objections to this

   Recommendation must be both timely and specific to preserve an issue for de novo review

   by the District Court or for appellate review. United States v. One Parcel of Real Prop., 73

   F.3d 1057, 1060 (10th Cir. 1996).



          Dated: December 23, 2020




                                               -7-
